Order entered September 21, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00639-CV

                 TORIANO MANDRELL KIRK, Appellant

                                       V.

                     TANITA NASH ATKINS, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-06824-B

                                   ORDER

      The reporter’s record is currently due September 30, 2021. By motion filed

September 20, 2021, Robin N. Washington, Official Court Reporter for County

Court at Law No. 2, requests an extension to October 5th. We GRANT the

request and ORDER the record be filed no later than October 5, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE